MONTY C. PEPPER, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 456, 2008.
Supreme Court of Delaware.
Submitted: September 26, 2008.
Decided: December 11, 2008.
Before STEELE, Chief Justice, HOLLAND, and RIDGELY, Justices.

ORDER
MYRON T. STEELE, Chief Justice.
This 11th day of December 2008, after careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court's order dated August 19, 2008. The Superior Court did not err in concluding that appellant's second motion for postconviction relief was procedurally barred by Superior Court Criminal Rule 61(i)(1), (2) and (3) and that appellant had failed to overcome these procedural hurdles.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.